833 F.2d 908
4 U.C.C. Rep. Serv. 2d (West) 1608
MOFFAT COUNTY STATE BANK, Plaintiffs-Appellants,v.PRODUCERS LIVESTOCK MARKETING ASSOCIATION, Defendant-Appellee.
No. 85-1065.
United States Court of Appeals,Tenth Circuit.
Dec. 1, 1987.

Appeal from the United States District Court for the District of Colorado;  Jim R. Carrigan District Judge.
Frederick J. Baumann, Denver, Colo.  (Rothgerber, Appel, Powers & Johnson, Denver, Colo., were also on brief), for plaintiffs-appellants.
David A. Packard, Boulder, Colo.  (Hutchinson, Black, Hill & Cook, Boulder, Colo., were also on brief), for defendant-appellee.
Before HOLLOWAY, Chief Judge, McKAY and LOGAN, Circuit Judges.
PER CURIAM.


1
This court has reviewed and considered the briefs and the oral argument in this case.  Although states have dealt in different ways with the issue of what a party with a secured interest in livestock must do to retain that secured interest after the sale of the livestock, the federal government has now enacted legislation that will control the issues beginning December 23, 1986.  See 7 U.S.C.A. Sec. 1631.  Considering the present law in Colorado for the cases still percolating through the system, the court concludes that the trial court's order filed December 17, 1984, correctly weighs the facts and the law and adequately deals with the prior precedents, 598 F. Supp. 1562, and the judgment is accordingly


2
AFFIRMED.